Douglas, J.,
concurring. I concur with Justice Francis Sweeney’s well-reasoned opinion for the majority. I write separately for the sole purpose of emphasizing that all of the State Employment Relations Board’s (“SERB’s”) final orders should be subject to some meaningful judicial review. Today’s majority apparently adopts this position in observing that mandamus is a proper remedy to correct an abuse of discretion by SERB when SERB’s final orders are not otherwise directly appealable to the courts.
In a series of cases beginning with Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, AFL-CIO v. Dayton City School Dist. Bd. of Edn. (1991), 59 Ohio St.3d 159, 572 N.E.2d 80, 1 have advocated that SERB, a three-person administrative board, should not be granted the absolute and ultimate power to make final determinations which are in no way reviewable by the courts — particularly where, as here, the ruling affects a substantial right, determines the action, and prevents a judgment. Id. at 162-166, 572 N.E.2d at 84-87 (Douglas, J., dissenting). See, also, State Emp. Relations Bd. v. Warren Cty. Sheriff (1992), 63 Ohio St.3d 69, 76-77, 584 N.E.2d 1211, 1217. (Douglas, J., concurring); Franklin Cty. Sheriffs Dept. v. State Emp. Relations Bd. (1992), 63 Ohio St.3d 498, 508-512, 589 N.E.2d 24, 31-34 (Douglas, J., concurring); and State ex rel. Ohio Assn. of Pub. School Emp./AFSCME, AFL-CIO v. State Emp. Relations Bd. (1992), 64 Ohio St.3d 149, 154-155, 593 N.E.2d 288, 292-293 (Douglas, J., concurring). The case at bar illustrates the point I made in my dissenting opinion in Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, supra (and in my above-cited concurring opinions), that granting SERB the absolute and ultimate power to finally determine the rights of the parties without some judicial review presents a potential for abuse of that power which is too great to ignore. Thus, as the *161majority so ably notes, where there is no statutory right to appeal a final determination of SERB, SERB’S final orders must be subject to challenge by way of an action in mandamus.
In Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME, supra, syllabus, a majority of this court held that “[a] decision by the State Employment Relations Board whether or not to issue a complaint in an unfair labor practice case is not reviewable pursuant to R.C. Chapter 119 or R.C. 4117.-02(M) and 4117.13(D).” Today’s majority states that “[mjandamus is an appropriate remedy where no statutory right of appeal is provided to correct an abuse of discretion in administrative proceedings. * * * Because there was no direct right of appeal from SERB’S determination in the present case, mandamus was the appropriate remedy.”
I dissented in Ohio Assn. of Pub. School Emp., Chapter 643, AFSCME and suggested that mandamus may be the appropriate remedy to challenge an order by SERB dismissing an unfair labor practice (“ULP”) charge for lack of probable cause. Id., 59 Ohio St.3d at 166, 572 N.E.2d at 86. In my concurring opinion in Franklin Cty. Sheriffs Dept., supra, I set forth the reasons why mandamus would be the proper remedy to challenge orders of SERB dismissing ULP charges on the basis of no probable cause. It is apparent from a reading of today’s majority opinion that an action in mandamus is the proper remedy to challenge SERB’S orders dismissing ULP charges and all other final orders of SERB from which no statutory right of appeal exists. I join the majority in its effort to ensure that SERB’S final orders are subject to meaningful judicial review. Mandamus is the proper remedy to correct abuses of discretion by SERB.
Resnick, J., concurs in the foregoing concurring opinion.